 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

P.W., individually and on behalf of E.W., a child
with a disability,

Plaintiffs,
-against-

NEW YORK CITY DEPARTMENT OF
EDUCATION,

Defendant.

GEORGE B. DANIELS, District Judge:

 

 

 

 
 

AQ BD]
crus DIMAT 2 Tag

 

 

ORDER

20 Civ. 6220 (GBD)

This Court having been advised that the parties have reached agreement on all issues in

this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without

prejudice to restoring the action to this Court’s docket if an application to restore is made within

thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: May 27, 2021
New York, New York

SO ORDERED.

Piss 6 Dark&

EPRG . DANIELS
UNITED STATES DISTRICT JUDGE
